Exhibit 10.4
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the "Agreement") is made by and between General
Employment Enterprises, Inc., an Illinois corporation (the "Company"), and
Salvatore J. Zizza ("Executive") effective as of September 1, 2011.
 
 
1.
Duties and Scope of Employment.

 
 
(a)
Position; Commencement Date. Executive's employment with the Company pursuant to
this Agreement shall commence upon September 1, 2011(the "Commencement
Date").  As of the Commencement Date, the Company shall employ Executive, and
Executive agrees to be employed by the Company, as its Chief Executive Officer
and to serve as Chairman of the Board of Directors of the Company.

 
 
(b)
Duties; Obligations to the Company. Executive shall report to the Company's
Board of Directors ("Board") and shall perform such other duties as the Board
may from time to time require, consistent with the general level and type of
duties and responsibilities customarily associated with Executive's position as
Chief Executive Officer.

 
Executive agrees that he will at all times conscientiously perform all of the
duties and obligations required of him pursuant to the terms of this
Agreement.  The Company will be entitled to all of the benefits and profits
arising from or incident to all such work services and advice.  Executive will
not directly or indirectly engage or participate in any business that is
competitive in any manner with the business of the Company.
 
 
(c)
No Conflicting Obligations. Executive represents and warrants to the Company
that he is under no obligation or commitment, whether contractual or otherwise,
that is inconsistent with his obligations under this Agreement.  Executive's
employment will not infringe or violate the rights of any other person or
entity, and Executive warrants that he will not use or disclose, in connection
with his employment by the Company, any trade secrets or other proprietary
information or intellectual property in which any other person has any right,
title, or interest.

 
 
1

--------------------------------------------------------------------------------

 
 
 
2.
Term and Termination.

 
 
(a)
Term. The term of this Agreement shall begin on September 1, 2011(the
"Commencement Date") and shall continue for a period of two years.  The Term
shall automatically terminate in the event of Executive's termination of
employment as a result of Executive's (i) death, (ii) the disability of
Executive by injury or illness, materially and substantially impairing him from
carrying out his duties anticipated under this Agreement for a period of 90 days
or longer as determined by the Board of Directors of the Corporation, (such
disability shall be established by a certificate from an independent licensed
physician, mutually chosen by the parties); or (iii) the written mutual
agreement of the Parties.  Either party may terminate this Agreement at any
time, provided, however, the parties shall continue to be subject to the
post-employment obligations contained in Section 2(b) and Section 9 of this
Agreement.

 
 
(b)
Termination. In the event Executive's employment is terminated other than as a
result of Executive's death or disability (as defined in paragraph 2(a)
hereinabove) and either (i) by the Company for a reason other than "Cause" or
(ii) by the Executive for "Good Reason Executive shall continue to receive the
Compensation, Benefits and Perquisites provided under Sections 3 and 4 of this
Agreement for the remainder of the Term specified in Section 2(a), above. For
purposes of this Agreement, "Cause" means (i) conviction of a felony, (ii) an
act of dishonesty or fraud that has a material adverse impact on the business of
the Company, or (iii) gross negligence in the performance of his duties as Chief
Executive Officer of the Company. "Good Reason" means (i) reduction in the
Executive's Compensation under Section 3 of this Agreement or other terms of
employment under Section 4 of this Agreement, or (ii) reduction in the
Executive's position with the Company.

 
 
3.
Compensation.

 
 
(a)
Base Salary. During the Term, the Company shall pay the Executive as
compensation for his services a base salary at the annualized rate of not less
than One Hundred Twenty Thousand dollars ($120,000), less tax and related
withholdings. The Board shall review such base salary annually and may increase
such amount as it determines, but such amount shall not be reduced.  Base salary
shall be paid periodically in accordance with normal Company payroll practices
and procedures.  The annualized base salary to be paid to Executive pursuant to
this Section 3(a), together with any subsequent modifications thereto, shall be
referred to in this Agreement as the "Base Salary."

 
 
2

--------------------------------------------------------------------------------

 
 
 
4.
Vacation, Benefits and Perquisites.

 
 
(a)
Vacation. Executive will be eligible for paid vacation in accordance with the
Company's vacation policy applicable to Executive's position and tenure with the
Company.

 
 
(b)
Welfare Benefits. The Company shall provide Executive with (i) life insurance
equal to two (2) times his Base Salary and (ii) disability income insurance
equal to fifty percent (50%) of his Base Salary. It is understood that the
benefits provided to the Executive pursuant to this subsection (b) may result in
imputed compensation to the Executive.

 
 
5.
Business Expense Reimbursements. During his employment, Executive shall be
authorized to incur ordinary, necessary, and reasonable travel, entertainment,
and other business expenses in connection with his duties hereunder.  The
Company shall reimburse Executive for such reasonable expenses upon presentation
of an itemized account and appropriate supporting documentation, all in
accordance with the Company's generally applicable reimbursement policies.

 
 
6.
Equity. During his employment and a member of the Board of Directors, Executive
shall be entitled to participate in stock option awards on the same terms and
conditions as other executives and members of the Board of Directors.

 
 
7.
Assignment. This Agreement shall be binding upon and inure to the benefit of (a)
the heirs, beneficiaries, executors and legal representatives of Executive upon
Executive's death and (b) the Company and any successor of the Company.  Any
such successor of the Company shall be deemed substituted for the Company under
the terms of this Agreement for all purposes. As used herein, "successor" shall
include any person, firm, corporation or other business entity which at any
time, whether by purchase, merger or otherwise, directly or indirectly acquires
all or substantially all of the assets or business of the Company. Executive may
not assign this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
 
8.
Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (a) delivered
personally or by facsimile, (b) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (c) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:

 
If to Company,
General Employment Enterprises, Inc.
 
One Tower Lane, Suite 2200
 
Oakbrook Terrace, IL 60181
   
If to Executive:
At last known address known by Company

 
 
9.
Non-solicitation, Non-competition and Non-disclosure.

 
 
(a)
Non-solicitation. During the period commencing on the Commencement Date and
continuing until the second (2nd) anniversary of the date of termination of
Executive's employment, Executive shall not directly or indirectly solicit or
attempt to solicit (on Executive's own behalf or on behalf of any other person
or entity) the employment or retaining of any employee or consultant of the
Company or any of the Company's affiliates.

 
 
(b)
Non-competition. During the period commencing on the Commencement Date and
continuing until the second (2nd) anniversary of the date of termination of
Executive's employment, Executive will not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)
Non-disclosure. Executive shall not use for his or any third party's benefit or,
during the period commencing on Executive's termination of employment, directly
or indirectly disclose any Confidential Information of the Company. Confidential
Information means that information which has commercial value to Company's
business and is confidential or proprietary in nature (including, without
limitation, names and expertise of employees and consultants, any other
technical, business, financial, plans, strategies and other confidential
information). Information that is or becomes (through no improper action or
inaction by the Executive) generally available to the public shall not be
Confidential Information.

 
 
10.
Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 
 
11.
Mutual Arbitration Agreement. Executive and the Company each agree, to the
extent permitted by law, to arbitrate before a single neutral arbitrator, in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association regarding discovery, any dispute or claim
arising out of, related to, or connected with Executive's employment,
termination of employment, or this Agreement, including the interpretation,
validity, construction, performance, breach, or termination thereof, including
any claim against any current or former agent or employee of the Company,
whether the dispute or claim arises in tort, contract, or pursuant to a statute,
regulation, or ordinance now in existence or which in the future may be enacted
or recognized, including, but not limited to any claim for fraud, promissory
estoppel, breach of contract, breach of the covenant of good faith and fair
dealing, wrongful termination, infliction of emotional distress, defamation,
interference with contract or prospective economic advantage, unfair business
practices, any claim under any and all federal, state, or municipal statutes,
regulations, or ordinances that prohibit discrimination, harassment, or
retaliation of any kind, any claim for non-payment or incorrect payment of
wages, commissions, bonuses, severance, or employee fringe benefits, and any
claim regarding stock or stock options, except that any dispute or claim for
workers' compensation benefits or unemployment insurance benefits shall be
excluded from this mutual agreement to arbitrate.

 
 
12.
Entire Agreement. This Agreement, and the stock documents, if executed,
referenced in Section 6, represent the entire agreement and understanding
between the Company and Executive concerning Executive's employment relationship
with the Company, and supersede and replace any and all prior agreements and
understandings concerning Executive's employment relationship with the Company.

 
 
5

--------------------------------------------------------------------------------

 
 
 
13.
No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and an authorized
member of the Board or authorized officer.

 
 
14.
Governing Law. This Agreement shall be governed by the laws of the State of
Illinois without reference to rules relating to conflicts of law.

 
 
15.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Additionally, signatures transmitted via facsimile
or electronically  with electronic receipted delivery shall be deemed originals.

 
 
16.
Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 
IN WITNESS WHEREOF, the undersigned parties agree to all the promises, covenants
and terms contained herein:
 
GENERAL EMPLOYMENT ENTERPRISES, INC.
                  /s/ James R. Harlan  
Date:
 
By:
James R. Harlan
     
Title:
Chief Financial Officer and Treasurer
               
EXECUTIVE
       
Salvatore J. Zizza
                  /s/ Salvatore J. Zizza  
Date:
         



 
 
6

--------------------------------------------------------------------------------